Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/792012 
    
        
            
                                
            
        
    

Parent Data16792012, filed 02/14/2020 Claims Priority from Provisional Application 62807436, filed 02/19/2019



Amendments in claims filed on 02/22/2022 were entered. 
Claims 1, 4-6, 8-12 and 16-18 are pending.
No claim is allowed. 
Amendments in specification filed on 06/22/2021 were not entered. 


Specification.

A substitute specification including the claims is required pursuant to 37 CFR 1.125(a) because Applicants submitted a substitute specification.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
The interlineations or cancellations made in the specification or amendments to the claims could lead to confusion and mistake during the issue and printing processes.  Accordingly, the portion of the specification or claims as identified below is required to be rewritten before passing the case to issue.  See 37 CFR 1.125 and MPEP § 608.01(q).
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
	Applicants submitted a clean copy the specification dated 06/22/2021 (38 pages) and amendments (one page) on a separate page.  A copy of the specification where the amendments were requested was not submitted.  Applicant should submit a marked copy of the specification.  So that the record is clear and complete.  

Response to Remarks and Election of invention

Applicant’s response of the restriction requirement filed on 11/18/2021 is acknowledged. Applicants elected group I, claims 1-18 without traverse is acknowledged.  Applicants elected isotretinoin; GTA; and neuroblastoma.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/18/2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

35 U.S.C. 103 (a) Rejection
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 1, 4-6, 8-12 and 16-18 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Jaworski, Diane. (US Patent 10765654 also published as US 20140142152) and Peter Zage PE, et al (A novel therapeutic combination for neuroblastoma: the vascular endothelial growth factor receptor/epidermal growth factor receptor/rearranged during transfection inhibitor vandetanib with 13-cis-retinoic acid. Cancer. 2010 May 15;116(10):2465-75. doi: 10.1002/cncr.25017. PMID: 20225331).  These references teach method of treating cancer including neuroblastoma which embraces Applicants claimed invention.  See the entire documents.
	In regard to claim 1, 7, 14 and 15, Jaworski teaches methods and compounds for treating cancer including, gliomas, melanomas, and neuroblastomas by glyceryltriacetate (GTA).  GTA compound is administered to a subject in an amount effective to treat or prevent a cancer in the subject. (Abstract). In regards to claim 1, 7, 14 and 15, it teaches that the GTA compound is administered in an amount sufficient to increase cancer stem cell differentiation in the subject. In certain embodiments, the GTA compound and the one or more additional cancer chemotherapeutic agent are administered as a combination drug therapy. [0005]. 
	In regards to claims 4 and 8, drawn to oral administration, Jowarski teaches oral and various other methods of administration.  It teaches compounds of the invention may be formulated into preparations in solid, semi-solid, liquid, or gaseous forms such as tablets, capsules, powders, granules, ointments, solutions, depositories, inhalants and injections, and usual ways for oral, parenteral or surgical administration. All formulations for oral administration should be in dosages suitable for such administration.  [0059], [0060] and [0065]. 
	In regards to dose as in claims in 5 and 9, Jowarski teaches that GTA is administered to a subject methods for treating a cancer. The methods include administering to a subject in need of treatment of a cancer, a glyceryltriacetate (GTA) compound in a therapeutically effective amount to treat the cancer. In some embodiments, treating the cancer includes increasing cancer stem cell differentiation in the subject. In certain embodiments, the GTA compound is administered in an amount sufficient to increase cancer stem cell differentiation in the subject. In certain embodiments, the GTA compound and the one or more additional cancer chemotherapeutic agent are administered as a combination drug therapy. In some embodiments, the treatment further includes a surgical treatment to remove or reduce the cancer in the subject. In some embodiments, one administration of the GTA compound to the subject includes between 0.01 and 15 grams of GTA per kg of the subject's body weight. In certain embodiments, one administration of the GTA compound to the subject includes at least 0.01, 0.05, 0.1, 0.5, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, or 15 grams of GTA per kg of the subject's body weight. In some embodiments, the dose is administered to the subject over a time period of up to 1, 5, 10, 15, 20, 30, 40, 50, 60, 120, 180, 240, 300, 360, 420, 480, 540, 600 minutes. In some embodiments, the total amount of GTA compound administered to the subject in a single day is between 0.1 and 100 g/kg body weight. In certain embodiments, the GTA compound is administered to the subject more than once and wherein the frequency of administration is at least once per month, once per week, every other day, or once per day. In some embodiments, the GTA compound is administered to the subject in a pharmaceutical composition. [0005].
	It would have been obvious to one skilled in the art to find appropriate doses as needed depending on the age, severity and condition of the person who is suffering from neuroblastoma.  Adjustment of the dosage would have been obvious and within the skills of the person familiar with the art.  Duration and amount of GTA per kg. is taught by the reference. 
	In regards to 10 and 11  Jowarski teaches treatment methods of the invention may, in some embodiments, also include administration of GTA prior to, in conjunction with, or following a therapeutic regimen that includes one or more cancer therapies such as chemotherapy, radiation, surgery, etc. [0022]. 
	In regards to risk as in claim 16, a subject treated with a method of the invention is a subject that has, or is at risk of having a cancer.  The treatment of neuroblastoma by glyceryl triacetate (GTA) additional chemotherapeutic agents can be added in the therapy.. GTA compound and the one or more additional cancer chemotherapeutic agent are administered as a combination drug therapy. [0022]. See also claims 1, 12 and 16 in Jowarski.
	  In regards to claim 17, Jowarski teaches in certain embodiments, the GTA compound is administered in an amount sufficient to increase cancer stem cell differentiation in the subject.  Jowarski teaches that glyceryltriacetate (GTA) can reduce cancer cell growth. In addition, it teaches that contacting a cancer stem cell with a GTA compound can result in the differentiation of the cancer stem cell, which limits cancer growth and can lessen chemotherapy resistance of cancer cells. Gliomas, neuroblastomas, melanomas, etc. [0021].  Claims recite acetate supplementation agent as in claim 7 is drawn to specific acetate glyceryl acetate (GTA).
In regards to claim 18, Jowarski teaches the subject is a human. [0005].
	In regards to other ingredients can be added, Jowarski allows administered GTA, additional chemotherapeutic agents may be added that are not glyceryltriacetate, and thus may be referred to herein as non-glyceryltriacetate chemotherapeutic agents. Examples of additional chemotherapeutic agents (also referred to as non-glyceryltriacetate chemotherapeutic agents. [0027].
	While Jowarski teaches treatment of neuroblastoma by GTA, and combination with other chemotherapeutic agents other than GTA .   It teaches the treatment of neuroblastoma by glyceryl triacetate (GTA) additional chemotherapeutic agents can be added in the therapy.. GTA compound and the one or more additional cancer chemotherapeutic agent are administered as a combination drug therapy. The administration of glyceryltriacetate (GTA) to a subject having cancer or at risk of having cancer an effective amount to treat the cancer. Non-limiting examples of a cancer that can be treated using methods of the invention is a glioma, a melanoma, a neuroblastoma, etc. [0022].   
However, it does not explicitly teach combination with retinoic acid such as 13-cis-retinoic acid (CRA). 

	In regards to claims 1-3, 12 and 13, Peter E Zage et al. teaches a novel therapeutic combination for neuroblastoma: the vascular endothelial growth factor receptor/epidermal growth factor receptor.  Zage et al teaches that high-risk cases of neuroblastoma have poor survival rates, and novel therapies are needed. Vandetanib (ZD6474, Zactima) is an inhibitor of the vascular endothelial growth factor receptor, epidermal growth factor receptor, and rearranged during transfection (RET) tyrosine kinases, which have each been implicated in neuroblastoma pathogenesis. Vandetanib combined with 13-cis-retinoic acid (CRA), a differentiating agent used in most current neuroblastoma treatment regimens, would be effective against neuroblastoma tumor models.
	It teaches that retinoid, including CRA, have potent differentiating effects on neuroblastoma tumor cells. Retinoic acid treatment improves outcomes of children with neuroblastoma and increases expression levels of several receptor tyrosine kinases which may stimulate prosurvival pathways during differentiation. Induction of differentiation while targeting prosurvival pathways may have significant therapeutic benefit.
	It would have been obvious to one skilled in the art the time the invention was made, motivation to add another active compound such as retinoid to get better results than using a single compound.  The combination GTA with retinoic acids (as in claim 1 for the treatment of neuroblastoma tumor Motivation is provided by Zage et al. to make a combination  of vandetanib with CRA was more effective in reducing tumor growth than either treatment alone. The antitumor effects of vandetanib plus CRA suggest a novel combination for use in neuroblastoma patients/rearranged during transfection inhibitor vandetanib with 13-cis-retinoic acid. (Conclusion).Since Zage teaches that the combination of vandetanib with CRA demonstrated significantly more growth inhibition than either alone, via both reduction in tumor vascularity and induction of apoptosis.   Jowarski at teaches combination with other chemotherapeutic agent. The combination of GTA with CRA (retinoic acid cis-isomer) in expected to be more effective in reducing tumor growth than either treatment alone. The antitumor effects of vandetanib plus CRA suggest a novel combination for use in neuroblastoma patients. 
	It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed, to treat neuroblastoma, adding retinoic acid in the composition of Jowarski et al, the effect of the combination treatment may be more than an expected additive effect of the GTA compound and therapeutic agent when given in combination.
Administration timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned formulations of specific compounds as in claims would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, body weight, etc.  The dosage is also adjusted by severity of the disease and would have been obvious to one skilled in the art. 
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S, Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
MPEP 2141 states that “The proper analysis is whether the claimed invention would have been obvious to one skilled in the art after consideration of all the facts.” After weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it.

	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
.
  Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627